924 P.2d 1210 (1996)
In re the MARRIAGE OF Sandra Kay DELAHOUSSAYE, Appellant, and
Charles Henri Delahoussaye, Appellee.
No. 96CA0521.
Colorado Court of Appeals, Div. A.
August 22, 1996.
Dean & Reid, L.L.C., Daniel W. Dean, Ft. Collins, for Appellant.
Allen, Rogers, Metcalf & Vahrenwald, Thomas W. Metcalf, Ft. Collins, for Appellee.
Opinion by Judge METZGER.
This court issued an order to appellant, Sandra Kay Delahoussaye, to show cause why this appeal should not be dismissed for failure to file the record on appeal. We discharge the order to show cause.
In her response to the order, appellant stated that the trial court had granted her motion to proceed in forma pauperis, but had expressly denied waiver of the cost bond required by C.A.R. 7. Although the transcripts have been paid for, she stated that she is unable to pay the cost bond. She further stated, with a supporting affidavit from the trial court clerk, that the record is ready for transmission, but the clerk had been directed not to transmit it until a cost bond was filed.
Relying on Bell v. Simpson, 918 P.2d 1123 (Colo.1996), appellant contends that she should be permitted to proceed without filing a cost bond. We agree.
In Bell, the supreme court held that an indigent plaintiff should be allowed to proceed on appeal from county court to district court without filing the cost bond required by C.R.C.P. 411(a). The supreme court found no policy in the rule contrary to the legislative policy in § 13-16-103(1), C.R.S. (1995 Cum.Supp.), that an indigent litigant should be able to appeal without payment of costs. We agree with appellant that the reasoning in Bell is equally applicable to the cost bond required by C.A.R. 7.
Accordingly, the order to show cause is discharged and the record on appeal is ordered transmitted without further delay.
MARQUEZ and RULAND, JJ., concur.